Citation Nr: 0909727	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  04-35 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased rating in excess of 20 percent 
for hemorrhoids, to include extraschedular consideration.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1970 to October 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied a compensable rating for 
hemorrhoids.  In an August 2004 rating decision, the RO 
granted a 20 percent rating, effective September 30, 2003, 
the date of the veteran's claim for increase.  The Board 
remanded the case to the RO in September 2007 for additional 
development including referral to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for consideration of an extraschedular rating as the assigned 
20 percent rating was the maximum schedular rating permitted.  
Following remand and additional development, the RO referred 
the veteran's claim to VA's Compensation and Pension Service 
for extraschedular consideration.  See July 25, 2008 
Memorandum.  In a September 11, 2008, response, the Director, 
Compensation and Pension Service concluded after a review of 
the record, that extraschedular evaluation for service-
connected hemorrhoids was not in order in this case.  


FINDING OF FACT

The Veteran's hemorrhoids are external, measuring 0.5cm, are 
not thrombosed, and result in occasional bleeding; 
exceptional or unusual factors that render application of the 
regular rating schedule impractical are not demonstrated.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
hemorrhoids, to include on the basis of extraschedular 
considerations, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.114, 
Diagnostic Code 7336 (2008).
REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

Prior to initial adjudication of the Veteran's claim, a 
letter dated in October 2003 was sent to the Veteran in 
accordance with the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was 
notified of the evidence that was needed to substantiate his 
claim; what information and evidence that VA will seek to 
provide and what information and evidence the Veteran was 
expected to provide, and that VA would assist him in 
obtaining evidence, but that it was his responsibility to 
provide VA with any evidence pertaining to his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

The October 2003 letter did not notify the Veteran that he 
must submit medical evidence that showed that his hemorrhoids 
had increased in severity.  There was no reference to the 
effect of the condition's worsening on the Veteran's 
employment and daily life, or to the diagnostic criteria for 
establishing a higher rating for his service-connected 
hemorrhoids.

In this regard, the failure to provide pre-adjudicative 
notice of any of the necessary duty to notify elements is 
presumed to create prejudicial error.  Sanders v. Nicholson, 
487 F.3d 881 (2007).  The Secretary has the burden to show 
that this error was not prejudicial to the Veteran.  Id. at 
889.  Lack of prejudicial harm may be shown in three ways: 
(1) that any defect was cured by actual knowledge on the part 
of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Id. at 887; see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
indicated that this was not an exclusive list of ways that 
error may be shown to be non-prejudicial.  See Sanders, 487 
F.3d 881.  In order for the United States Court of Appeals 
for Veterans Claims (Court) to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  The 
Veteran was granted a 20 percent disability rating, the 
highest schedular rating available for hemorrhoids, in an 
August 2004 rating decision.

As to the criteria for establishing an extraschedular rating, 
the Board also finds that any error was not prejudicial.  A 
statement of the case (SOC), promulgated in October 2004, 
provided the Veteran with the criteria for establishing an 
extraschedular rating.  Additionally, a letter dated October 
2007 was sent to the Veteran notifying him of the criteria 
for establishing an extraschedular rating; the evidence that 
was needed to substantiate his claim; what information and 
evidence that VA will seek to provide and what information 
and evidence the Veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was his 
responsibility to provide VA with any evidence pertaining to 
his claim.  See Pelegrini II.  The claim was readjudicated, 
and a supplemental statement of the case (SSOC) was 
promulgated in October 2008.  The Federal Circuit recently 
held that an SOC or SSOC can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) [hereinafter Mayfield III].  As a 
matter of law, the provision of adequate VCAA notice prior to 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III.

Therefore, the Board finds that the essential fairness was 
maintained in this case as the Veteran was notified of the 
evidence required to substantiate the extraschedular rating 
sought and the criteria by which an extraschedular rating 
would be assigned.  The criteria were discussed in the 
October 2007 letter, and the reasons as to why an 
extraschedular rating was not warranted under that criteria 
were identified in the October 2008 SSOC.  The Board finds 
that any VCAA notice error in this case has been rendered 
harmless for the forgoing reasons.

The Veteran's service treatment records, VA examination 
report, VA treatment records, private treatment records, and 
lay statements have been associated with the claims file.  VA 
has provided the Veteran with opportunity to submit evidence 
and arguments in support of his claim.  The Veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2008).  

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
the present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  The Court has 
held that staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2008).  The relevant temporal 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Id at 509.  The Board has 
considered whether a staged rating is appropriate; however, 
the evidence of record does not establish distinct time 
periods where the Veteran's service-connected disability 
results in symptoms that would warrant different ratings.

The Veteran's hemorrhoids have been evaluated under 
Diagnostic Code 7336. Diagnostic Code 7336 assigns a 0 
percent (non-compensable) evaluation for mild or moderate 
hemorrhoids; a 10 percent evaluation where there is evidence 
of large or thrombotic hemorrhoids, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences; 
and a 20 percent evaluation where there is persistent 
bleeding and secondary anemia, or with fissures.  38 C.F.R. § 
4.114, Diagnostic Code 7336 (2008).  A 20 percent rating is 
the highest schedular rating for hemorrhoids.  As

As a preliminary matter, the Board notes that under 
applicable laws and regulations, if an increase in disability 
occurred within one year prior to the claim, the increase is 
effective as of the date the increase was "factually 
ascertainable."  If the increase occurred more than one year 
prior to the claim, the increase is effective the date of 
claim.  If the increase occurred after the date of claim, the 
effective date is the date of increase.  38 U.S.C.A. 
5110(b)(2) (West 2002); Harper v. Brown, 10 Vet. App. 125 
(1997); 38 C.F.R. 3.400 (o)(1)(2) (2008); VAOPGCPREC 12-98 
(1998).   In this case, the RO appeared to base the increased 
20 percent rating, in part, on medical evidence that predated 
the veteran's September 2003 claim by more than one year.  
See private medical records dated in June 2002 and July 2002.  
As noted, if the increase occurred more than one year prior 
to the claim, the increase is effective the date of claim 
which was assigned by the veteran.  Therefore, the 20 percent 
schedular evaluation would not be in order prior to September 
2003 under Diagnostic Code 7336.  As noted earlier however, 
the Veteran is seeking extraschedular consideration.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted based upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning 
v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

The Veteran contends that his hemorrhoids have caused marked 
interference with his employment.  The Veteran has stated 
that he has been unable to work full-time because of his 
service-connected hemorrhoids.  He has reported that he had 
to quit his employment working for the sewer company after 
many years, and he has reported that he was unable to commute 
20 miles for work because he is unable to drive long 
distances.  In support of his claim, the Veteran submitted 
two undated lay statements.  The first lay statement, from 
K.W., states that she has personally witnessed the Veteran's 
difficulty in performing normal everyday activities, and that 
she assisted him for quite a long time.  The letter does not 
specifically address issues supporting an exceptional 
disability picture, such as marked interference with 
employment or frequent periods of hospitalization.  The 
second statement, from B.B., states he has known the Veteran 
for over 10 years and that the Veteran has been unemployed 
for the past 7-8 years; he stated that he has had to help the 
veteran with moving and lifting objects due to pain with 
heavy lifting.  Neither statement specifically references the 
veteran's hemorrhoids or presents evidence of an exceptional 
disability picture.  

The Veteran also submitted Social Security records showing 
his taxed social security and Medicare earnings from 1966 to 
2002.  The records show that the Veteran had $48,448 in 
taxable earnings in 1998.  In 1999, that number dropped to 
$33,182.  In 2000, that number dropped to $1,200.  By 2002, 
the number had risen to $4,754.  Although the RO requested on 
remand that the veteran submit copies of employment records 
showing leave used or any correspondence from a past employer 
that would verify the veteran's contentions that the decrease 
in his income was due to his service-connected hemorrhoids, 
or medical records showing periods of hospitalization, no 
such supporting documentation was received.  

A January 2004 VA examination states that the Veteran 
reported having to quit his job as an interceptor service 
worker due to pain with prolonged sitting.  He reported that 
for the past 5 years he had worked part-time, approximately 
15 hours per week, for a florist arranging flowers.  The 
examiner diagnosed the Veteran with hemorrhoids, but did not 
give an opinion regarding the impact of the Veteran's 
condition on his employment.

The Veteran also submitted a letter from a private doctor, 
dated June 2004.  The letter states that the Veteran has had 
difficulties with hemorrhoids since 1970, that the Veteran 
had surgery approximately 5-6 years ago which provided some 
relief, and that the Veteran continues to have flare-ups 
which he treated himself with sitz baths, creams and 
cornstarch.  He also stated that the Veteran had difficulty 
with daily activities, but that the less the Veteran did in a 
day, the fewer problems he had with his hemorrhoids.  The 
letter does not specifically address issues supporting an 
exceptional disability picture, such as marked interference 
with employment or frequent periods of hospitalization.

Private treatment records from September 2004 show that the 
Veteran was treated for hemorrhoids.  He reported recent 
problems with rectal drainage, pain and itching.  He also 
reported difficulty cleansing himself, and that repeatedly 
doing so resulted in some bleeding.  He was prescribed high 
fiber and Lotrisone cream.  The records do not specifically 
address issues supporting an exceptional disability picture, 
such as marked interference with employment or frequent 
periods of hospitalization.

A June 2008 VA examination report shows that the Veteran 
reported his hemorrhoids interfered with his employment, and 
that he had not worked since 1999.  The Veteran also reported 
additional symptoms of burning, pain, occasional bleeding, 
and difficulty passing stool.  The examination revealed the 
presence of 0.5cm external hemorrhoids.  There was no 
evidence of thrombosis or bleeding.  There was no anorectal 
fistula present, nor was an anal or rectal stricture present.  
The sphincter was not impaired, and there was no rectal 
prolapse present.  The hemorrhoids had a moderate effect on 
daily activities such as chores, shopping, exercise, sports 
and recreation.  There was no effect on activities such as 
feeding, bathing, dressing, toileting and grooming.  The 
examiner stated that it was less likely than not that the 
Veteran's hemorrhoids cause interference with his employment.  
The examiner based this opinion on the fact that many people 
have this problem and are able to work.  The Veteran's 
hemorrhoids were not thrombosed.  The Veteran stated that the 
main problem was when he had more than one stool a day.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's 
hemorrhoids with the established criteria found in the rating 
schedule for hemorrhoids shows that the rating criteria 
reasonably describes the Veteran's disability level and 
symptomatology.  Although the Veteran contends that his 
condition has interfered with his employment, the Veteran has 
worked part-time for the past five years, and competent 
medical evidence states that it is less likely than not that 
the Veteran's hemorrhoids cause marked interference with his 
employment.

In short, the evidence of record indicates that this service-
connected disability on appeal does not cause impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extraschedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the evidence does not show 
in this case is that the manifestations of the Veteran's 
service-connected disability have resulted in unusual 
disability or impairment that has rendered the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate.  Accordingly, assignment of a 
extraschedular rating pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) is not warranted in this case.

In examining the Veteran's claim, the Board has considered 
whether evaluating the Veteran under a different Diagnostic 
Code would be appropriate.  However, the Veteran does not 
exhibit symptoms consistent with a rating other than pursuant 
to Diagnostic Code 7336.

ORDER

An increased rating for hemorrhoids, in excess of 20 percent, 
is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


